Case 16-01079-JDW       Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38        Desc Main
                                 Document      Page 1 of 17


_________________________________________________________________________________

                                                SO ORDERED,



                                                Judge Jason D. Woodard
                                                United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________



                   UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF MISSISSIPPI

In re:                                           )
                                                 )
         MATTHEW COBURN,                         )        Case No.:        16-12497-JDW
                                                 )
              Debtor.                            )        Chapter          7


         JERRY PAUL MIZE,              )
                                       )
           Plaintiff,                  )
                                       )
v.                                     )    A.P. No.: 16-01079-JDW
                                       )
      MATTHEW COBURN,                  )
                                       )
           Defendant.                  )
______________________________________________________________________

                            MEMORANDUM OPINION1

         This adversary proceeding came before the Court for trial on November

1, 2018, on the Complaint to Determine Nondischargeability of Debt (the


1This Memorandum Opinion constitutes findings of fact and conclusions of law pursuant to
Federal Rule of Civil Procedure 52, applicable to adversary proceedings in bankruptcy
pursuant to Federal Rule of Bankruptcy Procedure 7052.

                                            1
Case 16-01079-JDW      Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38         Desc Main
                                Document      Page 2 of 17


“Complaint”) (A.P. Dkt. #1) filed by the creditor-plaintiff Jerry Paul Mize (the

“Plaintiff”) against the debtor-defendant Matthew Coburn (the “Defendant”).

Both the Plaintiff and the Defendant appeared and testified, as did the

Plaintiff’s wife, Allyson Mize, and the Defendant’s father-in-law, William

Houston.

       The parties agree that for the better part of a year, the Defendant

trespassed on the Plaintiff’s property and stole various car parts stored there.

The parties disagree as to what, exactly, the Defendant stole, and the amount

of the Plaintiff’s claims arising from the theft. In his Complaint, the Plaintiff

asks the Court to liquidate his state law claims against the Defendant for

larceny, trespass to real property, and intentional infliction of emotional

distress and deem the resulting debt nondischargeable pursuant to 11 U.S.C.

§ 523(a)(4),2 as a debt arising from larceny.

       The Defendant pleaded guilty to Grand Larceny for the theft of the car

parts and is currently serving a 20-year sentence, suspended, including 5 years

of supervised probation, arising out of that plea. The Defendant concedes that

any liquidated claim is nondischargeable, but disagrees with the Plaintiff

regarding the value of the stolen parts or consequential damages to the cars

from the removal. The Court has considered the evidence, the arguments of



2
 All statutory references are to Title 11 of the United States Code (the “Bankruptcy Code”),
unless otherwise indicated.

                                             2
Case 16-01079-JDW       Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38         Desc Main
                                 Document      Page 3 of 17


counsel, and the law, and makes the following findings of fact and conclusions

of law regarding the amount of the Plaintiff’s state law claims.3 The Court

further concludes that the claim is nondischargeable under § 523(a)(4) of the

Bankruptcy Code.

                                    I. JURISDICTION

       This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

1334, and the United States District Court for the Northern District of

Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

U.S.C. § 157(b)(2)(A),(B), (I), and (O).

                       II. AGREED FACTUAL BACKGROUND

       The Defendant’s in-laws, the Houstons, own property (the “Houston

Property”) adjacent to the Plaintiff’s property. At some point prior to May

2012, while hunting on the Houston Property, the Defendant noticed hundreds

of old automobiles and automobile parts that were being stored on the

Defendant’s property (the “Property”). From May 2012 through March 2013,

the Defendant dressed in camouflage and entered the Property (by way of the

Houston Property) a maximum of three times per month and stole car parts

belonging to the Plaintiff, many of which he then sold. In March 2013, the


3
 To the extent any of the findings of fact are considered conclusions of law, they are adopted
as such. To the extent any of the conclusions of law are considered findings of fact, they are
adopted as such.

                                              3
Case 16-01079-JDW    Doc 28      Filed 12/07/18 Entered 12/07/18 16:17:38   Desc Main
                                Document      Page 4 of 17


Defendant was arrested and charged with multiple counts of larceny. On

January 22, 2015, the Defendant pleaded guilty to Grand Larceny for

unlawfully, willfully, feloniously taking, stealing, and carrying away the

property of the Plaintiff, in the form of assorted automobile parts and other

items of value in violation of Mississippi Code § 97-17-41(3). In addition to his

suspended sentence, the Defendant was assessed and paid $30,000 in

restitution to the Plaintiff.

             III.   FINDINGS OF FACT & CONCLUSIONS OF LAW

      In order for the Court to conclude that any debt owed to the Plaintiff by

the Debtor is nondischargeable, the Plaintiff must first show that he holds a

valid claim against the Debtor. Ohio Casualty Insurance Co. v. Hryhorchuck

(In re Hryhorchuk), 211 B.R. 647, 650 (Bankr. W.D.Tenn. 1997) (citing Grogan

v. Garner, 498 U.S. 279, 282 (1991)). Then, the Plaintiff must demonstrate

how and why that claim is nondischargeable under the Bankruptcy Code. Id.

As explained by the Supreme Court in Grogan, “[t]he validity of a creditor's

claim is determined by rules of state law. Since 1970, however, the issue of

nondischargeability has been a matter of federal law governed by the terms of

the Bankruptcy Code.” Grogan, 498 U.S. at 283-84 (internal citations omitted).




                                           4
Case 16-01079-JDW    Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38   Desc Main
                              Document      Page 5 of 17


      A. The Plaintiff’s Claims

         1. Conversion

      The Plaintiff first asserts a claim against the Defendant for common law

conversion under Mississippi law.        “[I]n order to maintain an action for

conversion [under Missisisppi law], there must have been, on the part of the

defendant, some unlawful assumption of dominion over the personal property

involved, in defiance or exclusion of the plaintiff's rights . . .” Cmty. Bank,

Ellisville, Miss. v. Courtney, 884 So.2d 767, 773-74 (Miss. 2004) (citing First

Investors Corp. v. Rayner, 738 So.2d 228, 234–35 (Miss.1999) (further citations

omitted)). The Defendant crept onto the Property and took car parts he knew

did not belong to him.    The Defendant admits that his actions constitute

conversion, but the parties disagree as to what was stolen and the amount of

the resulting damages.

                    a. Actual Damages

      In a conversion case, the measure of damages is the value of the property

at the time and place of the conversion. Lang v. Beasley, 159 So.3d 593, 595

(Miss. Ct. App. 2014), cert. denied, 158 So.3d 1153 (Miss. 2015) (citing

Courtney, 884 So.2d at 772). A party may testify as to the value of his own

property. Id. Whether the owner's opinion is accurate is a matter for cross-

examination and goes merely to the weight of the evidence, not to admissibility.

Id.

                                         5
Case 16-01079-JDW         Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38       Desc Main
                                   Document      Page 6 of 17


         The Court has heard the testimony of the witnesses and reviewed the

other evidence submitted by the parties. The Court has seen pictures of the

vehicles in question and understands the condition of those vehicles, both

before and after the Defendant’s theft of certain parts.

         There are credibility issues regarding the testimony of both parties. The

Defendant admits he stole items from the Plaintiff and sold many of those

items.4 The condition of the vehicles is significantly worse than testified to by

the Plaintiff, who understandably sees his “collection of vintage automobiles”

through a rosier lens than those without a sentimental attachment. The

vehicles from which the Defendant stole parts have been left out in a field for

over a decade, without cover or shelter, to rust and otherwise deteriorate due

to time, the elements, wildlife, vegetation, and nature. The pictures of the

vehicles introduced by the Plaintiff himself are indeed worth the proverbial

thousand words.           Without any intention to be disrespectful, the Court

concludes that the pictures demonstrate the unavoidable fact that what the

Plaintiff describes as his “collection of vintage, classic automobiles” is actually

more akin to a junkyard. (Trial Exh. P-20 and P-21).

         The pictures reflect grass growing around and even in the vehicles, dry

rot, and extensive damage from exposure to the elements and to vermin. In




4   Many other stolen parts were returned to the Plaintiff after the Defendant was arrested.

                                               6
Case 16-01079-JDW   Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38   Desc Main
                             Document      Page 7 of 17


some cases, entire sections of vehicles are missing, and in others, large tree

limbs were lying across a vehicle. The Plaintiff could not recall when he

purchased any of the vehicles, how much he paid for them, or when they were

last operable. Moreover, he has not sold or tried to sell any of the vehicles at

issue. His valuation consisted of a list of the automobiles from which parts

were stolen, including his estimation of the value before and after the removal

of those parts. (Trial Exh. P-13). Other evidence from which the Court was

able to determine what was stolen and the damages resulting from that theft

include the investigative report of the Lafayette County Sheriff’s Department

(Trial Exh. P-1), the printout of the Defendant’s Ebay account (Trial Exh. P-

14), and the Defendant’s answers to the Plaintiff’s First Set of Interrogatories

and Requests for Production of Documents (Trial Exh. P-19).

                        i.      Damages for Stolen Parts

      The Court found the evidence regarding what the Defendant stole

particularly compelling regarding the items which were identified across all

the exhibits. The vehicles that were listed as missing parts were close to, but

not quite, identical across the lists prepared by both the Plaintiff and the

Defendant. Conversely, what was less compelling was the Plaintiff’s allegation

that the Defendant converted all the “loose parts” identified in his accounting

of missing items. The list of loose parts was incomplete, vague, and speculative

(for example, the Plaintiff did not appear to know how many of each item he

                                        7
Case 16-01079-JDW    Doc 28     Filed 12/07/18 Entered 12/07/18 16:17:38   Desc Main
                               Document      Page 8 of 17


owned). The unreliable nature of this exhibit leads the Court to conclude that

the Plaintiff did not meet his burden to establish that the Plaintiff converted

those parts.

      Accordingly, in calculating the damages for conversion, the Court begins

with the list of parts the Defendant admits he stole in his answers to the

Plaintiff’s Interrogatories (Trial Exh. P-19) and the amounts for which he sold

those items on eBay. The items were listed on eBay without a “reserve,” or

minimum acceptable bid. Because the eBay sales were in the nature of “black-

market” sales, the Court assigns a higher value to those items than the eBay

sale price to account for this. See U.S. v. Onyiego, 286 F.3d 249, 255 (5th Cir.

2002) (“[T]he black market price of a stolen good will reflect a discount from

the fair market price (i.e., value) of that good.”). After reviewing this evidence,

the Court determines that the aggregate value of the parts converted by the

Defendant totals $18,836.00.

                         ii.     Damages for Diminution in Value

      The Court then turns to the list of automobiles prepared by the Plaintiff

(Trial Exh. P-13). There are damages related to the diminution in value of the

automobiles over and above the value of the stolen parts. For example, the

Defendant cut and effectively destroyed wires and wire harnesses and stole

parts that are difficult to replace in decades-old vehicles. Other parts not

stolen were bent or broken during the thefts. In calculating the amount of

                                          8
Case 16-01079-JDW    Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38   Desc Main
                              Document      Page 9 of 17


diminution in value caused to these vehicles by the Defendant’s conversion, the

Court first reduced the “before” values of the vehicles to reflect the actual

condition of the vehicles as depicted in the pictures (Trial Exh. P-20 and P-20).

Next, the Court determined the diminution in value to the vehicles, and thus

the current value of the vehicles, considering the before and after condition of

the vehicles as set forth in the written descriptions of the damage and the

already poor condition of the vehicles as depicted in the pictures. Finally, the

Court subtracted from the diminished values the value of the parts themselves

(in other words, so the Plaintiff would not be “double-dipping” by receiving

credit for both the value of a part and the diminution of the value of the vehicle

based solely on the removal of that part). This extensive review of the evidence

results in the Court’s determination that the value of the Plaintiff’s vehicles

diminished $30,727.50 over and above the value of the stolen parts.

      The Court holds that the total actual damages for the Defendant’s

conversion of the Plaintiff’s property is $49,563.50.

                    b. Punitive Damages

      The Plaintiff also seeks an award of punitive damages.              Punitive

damages are properly allowed where the tort complained of was malicious,

wanton, wilful, or capricious. C & C Trucking Co. v. Smith, 612 So.2d 1092,

1102 (Miss. 1992) (citations omitted).       The Defendant’s conversion of the



                                         9
Case 16-01079-JDW   Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38   Desc Main
                             Document     Page 10 of 17


Plaintiff’s property was clearly willful. Accordingly, punitive damages are

warranted.

      Under Mississippi law, the purpose of punitive damages is to “punish the

wrongdoer and deter similar misconduct in the future by the defendant and

others.” MISS. CODE ANN. § 11-1-65(1)(e).        In determining the amount of

punitive damages, the court considers:

      (1) the defendant's financial condition and net worth;  (2) the
      nature and reprehensibility of the defendant's wrongdoing, for
      example, the impact of the defendant's conduct on the plaintiff, or
      the relationship of the defendant to the plaintiff; (3)  the
      defendant's awareness of the amount of harm being caused and the
      defendant's motivation in causing such harm; (4)  the duration of
      the defendant's misconduct and whether the defendant attempted
      to conceal such misconduct;  and (5) any other circumstances
      shown by the evidence that bear on determining a proper amount
      of punitive damages.

Id. Upon consideration of these factors, the Court holds that a .5 multiplier of

compensatory damages is sufficient to meet the goals of a punitive damage

award.   The Defendant testified that he owns no property other than a

mortgaged home and he earns $12.00 an hour. The Defendant is a debtor in

chapter 7 no-asset bankruptcy case, and his schedules reflect no nonexempt

assets. While his behavior was clearly improper, the Court is satisfied that it

will not be repeated. He admitted his crime on the day he was arrested. He

agreed to pay, and has paid, restitution. His testimony regarding his remorse

for his actions was credible, and a larger award of punitive damages is


                                        10
Case 16-01079-JDW    Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38    Desc Main
                              Document     Page 11 of 17


unwarranted in this case. The Court will therefore award punitive damages

to the Plaintiff in the amount of $24,781.75.

         2. Trespass to Real Property

      Next, the Plaintiff asserts a claim for common law trespass to real

property under Mississippi law. “Trespass is an intrusion upon the land of

another without a license or other right for one's own purpose.” Thomas v.

Harrah’s Vicksburg Corp., 734 So. 312,319 (Miss. Ct. App. 1999).                The

Defendant admits he did exactly that – he entered upon the Property without

invitation to steal the Plaintiff’s personal property. Accordingly, judgment will

be entered in favor of the Plaintiff on his claim for trespass to real property.

      The typical award of damages for common law trespass is the reasonable

rental value of the property. Id. Nominal damages may instead be awarded

for a technical injury due to a violation of a plaintiff’s legal right, a consequence

of which requires an award of some damage to determine that right, even

though no actual damages are proven. Wells v. Branscome, 74 So.2d 743, 745

(1954) ($.01 award for nominal damages).

      In this case, only nominal damages are warranted for the Defendant’s

trespass onto the Property. His incursion onto the Property was very limited

in scope and duration (minutes at a time) and caused no actual damage beyond

the damages awarded for conversion of the personal property. The Defendant’s

trespass did not exclude the Plaintiff and his family from the use of the

                                         11
Case 16-01079-JDW   Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38   Desc Main
                             Document     Page 12 of 17


Property; in fact, for the vast majority of the time period in which the

Defendant occasionally trespassed onto the Property, the Plaintiff was not

aware of that trespass. In addition, the rental value requested by the Plaintiff

is purely speculative, with no articulated basis in fact as to what a reasonable

rental value of the Property would be. Accordingly, the Court concludes that

$250 is an appropriate damage award for the trespass claim.

         3. Intentional Infliction of Emotional Distress

      Finally, the Defendant asserts a claim of intentional infliction of

emotional distress. To sustain a claim of intentional infliction of emotional

distress under Mississippi law, a defendant’s “conduct must be wanton and

willful, as well as evoke outrage or revulsion.” Collins v. City of Newton, 240

So.3d 1211, 1220 (Miss. 2010) (citing Speed v. Scott, 787 So.2d 626, 630 (Miss.

2001)). The severity of the acts should be such that they are atrocious and

intolerable in a civilized society. Id. Among the kind of actions that have been

found to evoke such outrage were a plot by a girlfriend and her parents to hide

the child of an unwed father, arranging for the baby to be adopted by strangers

while the father pursued a custody suit. Smith v. Malouf, 722 So.2d 490, 498

(Miss.1998). In another suit a car dealership forged a customer's name on a

sales contract and sold the contract to a finance company, resulting in the

customer's credit being damaged. T.G. Blackwell Chevrolet Co. v. Eshee, 261

So.2d 481, 486 (Miss.1972). A Mississippi federal court in this district defined

                                        12
Case 16-01079-JDW           Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38   Desc Main
                                     Document     Page 13 of 17


the necessary severity as acts “‘so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.’” Collins, 240 So.3d

at 1220 (citing Pegues v. Emerson Elec. Co., 913 F.Supp. 976, 982 (N.D. Miss.

1996)).

          “Meeting the requisites of a claim for intentional infliction of emotional

distress is a tall order in Mississippi.” Jenkins v. City of Grenada, 813 F.Supp.

443, 446 (N.D.Miss.1993). That high bar is not met in this case. While it is

true that theft cannot be tolerated in our society, it is equally clear that the

Defendant’s actions were more in the nature of a crime of opportunity than an

outrageous, malicious, and nefarious plot to terrorize the Plaintiff or his

family.

          To allow the Plaintiff to prevail on a claim for intentional infliction of

emotional distress, in addition to both actual and punitive damages for

conversion, is unnecessary “piling on.” The Defendant confined his behavior

to the perimeter of the Plaintiff’s property, approximately 500 yards away and

out of sight of the Plaintiff’s home. The Defendant was caught quickly after

the discovery of the thefts, and, in the meantime, the Plaintiff and his wife’s

behavior belie their statements that they were fearful of their own safety.5 The




5
    The Plaintiff’s wife testified but is not a plaintiff in this case.

                                                    13
Case 16-01079-JDW   Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38   Desc Main
                             Document     Page 14 of 17


Plaintiff installed a game camera near the Property/Houston Property line

once he realized that was how the thief was gaining access to this property. He

never installed a security system or any cameras closer to his home. The Court

holds that the Defendant’s behavior does not rise to the level of that required

to support a claim for intentional infliction of emotional distress under

Mississippi law.

         4. Credit for Paid Restitution

      The amount of the judgment to be entered against the Defendant must

be reduced by the amount of restitution already paid by the Defendant to the

Plaintiff in the related criminal proceedings. MISS. CODE ANN. § 99-37-17(1)

(“[T]he Court shall credit any restitution paid by the defendant to a victim

against any judgment in favor of the victim in such civil action.”).         The

Defendant has paid the full criminal restitution amount of $30,000.

         5. Attorney’s Fees

      The Plaintiff is also entitled to an award of the attorney’s fees he

incurred in pursuit of his conversion claim. Attorney's fees are not part of

compensatory damages when calculating punitive damages, and are

considered separately. KLLM Transport Services, LLC v. JBS Carriers, Inc.,

2017 WL 6614813 (S.D. Miss. December 22, 2017).               Plaintiff’s counsel

introduced an affidavit of attorney’s fees and costs at trial, reflecting $890.20

in expenses and $30,152.70 in attorney’s fees. The Defendant did not object to

                                        14
Case 16-01079-JDW   Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38   Desc Main
                             Document     Page 15 of 17


either the introduction of the affidavit or to the reasonableness of the fees

requested. After applying the Johnson factors, the Court finds the requested

fees both reasonable and necessary. Johnson v. Georgia Hwy. Express, Inc.,

488 F.2d 714, 717-19 (5th Cir. 1974). Accordingly, the Plaintiff is entitled to

an award of $31,042.90 in attorney’s fees and costs.

      B. Nondischargeability

      Having concluded that the Plaintiff holds valid claims for damages for

conversion and trespass to real property, the Court must next determine

whether that claim is dischargeable. Section 523 of the Bankruptcy Code

outlines certain exceptions to discharge in bankruptcy proceedings.

Exceptions to discharge are to be construed strictly against the objecting

creditor to give effect to the fresh start policy of the Bankruptcy Code. Hudson

v. Raggio & Raggio, Inc. (In re Hudson), 107 F.3d 355, 356 (5th Cir. 1997)

(citing Murphy & Robinson Inv. Co. v. Cross (In re Cross), 666 F.2d 873, 880

(5th Cir. 1982)). The creditor bears the burden of proof of establishing by a

preponderance of the evidence that the debt in question should be excepted

from discharge. Grogan v. Garner, 498 U.S. 279, 286 (1991). The Plaintiff

asserts that its claim is nondischargeable pursuant to §523(a)(4), which

provides:

      (a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) of
          this title does not discharge an individual debtor from any debt
             ....

                                        15
Case 16-01079-JDW   Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38   Desc Main
                             Document     Page 16 of 17


            (4) for fraud or defalcation while acting in a fiduciary capacity,
            embezzlement, or larceny;

11 U.S.C. § 523(a)(4).

      The phrase “debt for” means “debt arising from” or “debt on account of.”

Cohen, 523 U.S. at 220-21. Section 523(a)(4) “was intended to reach those

debts incurred through abuses of fiduciary positions and through active

misconduct whereby a debtor has deprived others of their property by criminal

acts; both classes of conduct involve debts arising from the debtor’s acquisition

or use of property that is not the debtors.” In re Miller, 156 F.3d 598, 602 (5th

Cir. 1998). There are three separate types of debts that are nondischargeable

under §523(a)(4): (1) debts resulting from fraud or defalcation while acting in

a fiduciary capacity; (2) debts resulting from embezzlement; and (3) debts

resulting from larceny. Humphries v. Rogers (In re Humphries), 516 B.R. 856,

866 (Bankr. N.D. Miss. 2014). In this case, the parties agree that the debt is

nondischargable under the third prong of § 523(a)(4): debts arising from

larceny.

      Federal common law defines larceny as a “felonious taking of another’s

personal property with intent to convert it or deprive the owner of same.” Mid-

South Maintenance, Inc. v. Burk (In re Burk), 583 B.R. 655, 671 (N.D. Miss.

2018) (quoting Smith v. Williams (In re Smith), 253 F.3d 703, 2001 WL 498662

*2 (5th Cir. 2001) (unpublished)). The plaintiff must prove by a preponderance


                                        16
Case 16-01079-JDW    Doc 28    Filed 12/07/18 Entered 12/07/18 16:17:38   Desc Main
                              Document     Page 17 of 17


of the evidence the two elements of larceny: (1) the fraudulent and wrongful

taking away of the property of another with (2) the intent to convert it to the

taker’s use and with the intent to permanently deprive that owner of such

property. In re Cowin, 864 F.3d 344, 350 (5th 2017). These elements are

similar to the elements of common law conversion under Mississippi law, as

set forth above.    The Defendant’s actions constitute both conversion under

Mississippi law and larceny under federal common law, and so the debt arising

from the Defendant’s theft of the Plaintiff’s property is nondischargeable under

§ 523(a)(4).

                               IV.   CONCLUSION
      The Plaintiff has proven a claim for conversion and trespass to real

property under Mississippi law. The Plaintiff has incurred damages in the

following amounts: $49,813.50 in compensatory damages ($49,563.50 for

conversion and $250 for trespass), $24,781.75 in punitive damages related to

the conversion, and $31,042.90 in attorney’s fees and costs, for a total of

$105,638.15. This amount must be reduced by the $30,000.00 in restitution

that the Defendant has already paid to the Plaintiff, resulting in a judgment

of $75,638.15. The Court will enter a separate Final Judgment in this amount,

which shall be nondischargeable pursuant to 11 U.S.C. § 523(a)(4).



                              ##END OF OPINION##

                                         17
